 Case 1:19-mj-00093-B Document 4 Filed 05/15/19 Page 1 of 2                   PageID #: 11




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


IN THE MATTER OF A SUBPOENA FOR
CERTAIN INFORMATION
ASSOCIATED WITH

    • alshaheed83@gmail.com
    • mahdawi9@gmail.com
    • abu.haydar l @gmail.com
    • alwafabh@gmail.com
    • mahd.ailailali@gmail.com
    • karimalddar@gmail.com
    • serita2012md@gmail.com                                 MJ 19-0093-B
                                                   Case No. --------
    • karimalddar@gmail.com
    • haidarmohammed939@gmail.com                  Filed Under Seal
    • alwafaa.media@gmail.com
    • mahd.ailailali@gmail.com
    • alwafabh@gmail.com
    • ayob.Ol3@gmail.com
    • mohamedsalman978@gmail.com
    • mohamedsalmanl 978@gmail.com
    • alliance.for.republic@gmail.com

STORED AT THE PREMISES
CONTROLLED BY GOOGLE, LLC


                                            ORDER

       This matter is before the Court on the United States' Motion to Seal the Application for 18

U.S.C. 2705(b), this Order and associated documents. The Court, after having considered the

motion and finding that the best interests of this case will be served by sealing the documents for

twelve (12) months, ORDERS that the Application for 18 U.S.C. 2705(b), this Order, and other

associated documents in the above-captioned matter be sealed for twelve (12) months.
Case 1:19-mj-00093-B Document 4 Filed 05/15/19 Page 2 of 2                       PageID #: 12




                                     ----------------------------------



                              14th               May
                                           U.S. Magistrate         Digitally signed by U.S. Magistrate Judge Sonja F. Bivins
                                                                   DN: cn=U.S. Magistrate Judge Sonja F. Bivins,
                                                                   o=Southern District of Alabama, ou=U.S. District Court,

                                           Judge Sonja F. Bivins   email=efile_Bivins@alsd.uscourts.gov, c=US
                                                                   Date: 2019.05.14 17:03:15 -06'00'
